DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iguchi (U.S. Patent No. 11,037,980).
Regarding to claim 1, Iguchi teaches a photoelectric device, comprising:
a target substrate, wherein the target substrate is configured with a plurality of connection positions and a repair position disposed with an offset with relative to a corresponding one of the connection positions, and the offset is greater than or equal to zero (Fig. 10, Fig. 12, plurality of connection positions and a repair position, which is the redundant micro-LED disposing location, disposed with an offset with relative to a corresponding one of the connection positions);
a circuit pattern layer disposed on the target substrate (Fig. 10, Fig. 12);
a plurality of micro photoelectric elements disposed on the target substrate and electrically connected to the circuit pattern layer, wherein the micro photoelectric elements are individually disposed on at least a part of the connection positions of the target substrate, respectively (Fig. 10, Fig. 12, micro-LED elements are micro photoelectric elements); and
a supplemental repair element disposed on the repair position of the target substrate, wherein the supplemental repair element has an electrode electrically connected to the circuit pattern layer, and on the target substrate, the supplemental repair element is arbitrary with respect to the micro photoelectric elements (Fig. 10, Fig. 12, column 19, lines 56-62, the redundant micro-LED).
Regarding to claim 2, Iguchi teaches the electrode of the supplemental repair element is connected to the circuit pattern layer by laser welding (column 12, lines 30-34).
Regarding to claim 3, Iguchi teaches a junction portion of the circuit pattern layer and the supplemental repair element is defined with a reflectivity less than 20% (since the supplemental repair element is sitting on the circuit pattern layer, the junction portion could not be reflective, thereby reflectivity is near zero).
Regarding to claim 4, Iguchi teaches the offset is equal to zero, and the supplemental repair element is disposed at one of the connection positions (column 14, lines 13-16).
Regarding to claim 5, Iguchi teaches one of the micro photoelectric elements is removed and replaced by the supplemental repair element (column 14, lines 13-16).
Regarding to claim 6, Iguchi teaches the supplemental repair element and the micro photoelectric elements together form a matrix array (Fig. 7, Figs. 11-12, Fig. 15).
Regarding to claim 7, Iguchi teaches circuit connection between the circuit pattern layer and one of the micro photoelectric elements is replaced by a circuit connection between the circuit pattern layer and the supplemental repair element (Figs. 1A-B, Fig. 12).
Regarding to claim 8, Iguchi teaches the micro photoelectric elements are arranged as a matrix array, and the supplemental repair element is disposed aside one of the micro photoelectric elements (Fig. 12).
Regarding to claim 9, Iguchi teaches the photoelectric device further comprises a cutting line, and the cutting line interrupts the circuit connection between the circuit pattern layer and the corresponding micro photoelectric element (column 12, lines 30-34).
Regarding to claim 10, Iguchi teaches each of the supplemental replacement and the micro photoelectric elements is a flip-chip micro light-emitting diode (Fig. 10).
Regarding to claim 11, Iguchi teaches the target substrate comprises a plurality of connection position groups, which are composed of the connection positions, and the repair position is disposed adjacent to the corresponding connection position group and disposed with the offset with relative to the corresponding connection position, the micro photoelectric elements are divided into a plurality of micro photoelectric element groups, which are disposed corresponding to the connection position groups, respectively, the supplemental repair element is disposed on the repair portion disposed adjacent to one of the micro photoelectric element groups, each of the supplemental repair element and the micro photoelectric elements of the corresponding micro photoelectric element groups comprises two electrodes, one of the electrodes of the supplemental repair element is electrically connected to one of the electrodes of the micro photoelectric elements of the corresponding micro photoelectric element groups, and a circuit connection between the electric pattern layer and the other electrode of the corresponding micro photoelectric element of the micro photoelectric element group is replaced by a circuit connection between the circuit pattern layer and the other one of the electrodes of the supplemental repair element (Fig 12).
Regarding to claim 12, Iguchi teaches the photoelectric device further comprises a cutting line, and the cutting line interrupts the circuit connection between the circuit pattern layer and the other electrode of the ((column 12, lines 30-34)).
Regarding to claim 13, Iguchi teaches the circuit pattern layer further comprises a repair line corresponding to the repair position, a circuit extension segment corresponding to one of the connection positions of the connection position groups, and a junction port formed by the circuit extension segment and the repair line, and the junction port is electrically connected to the repair line (Fig. 12).
Regarding to claim 14, Iguchi teaches the junction port is connected to the repair line by laser welding (column 12, lines 30-34).
Regarding to claim 15, Iguchi teaches a junction portion of the circuit pattern layer and the junction port is defined with a reflectivity less than 20% (since the supplemental repair element is sitting on the circuit pattern layer, the junction portion could not be reflective, thereby reflectivity is near zero).
Claims 1, 7-9, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bibl et al. (U.S. Patent No. 9,865,832).
Regarding to claim 1, Bibl teaches a photoelectric device, comprising:
a target substrate, wherein the target substrate is configured with a plurality of connection positions and a repair position disposed with an offset with relative to a corresponding one of the connection positions, and the offset is greater than or equal to zero (Fig. 7, Figs. 11-12, Fig. 15, Fig. 17, column 20, lines 49-51, target substrate 201 configured with a plurality of connection positions 400 and a repair position 401 disposed with an offset with relative to a corresponding one of the connection positions);
a circuit pattern layer disposed on the target substrate (Fig. 7, Figs. 11-12, Fig. 15, Fig. 17);
a plurality of micro photoelectric elements disposed on the target substrate and electrically connected to the circuit pattern layer, wherein the micro photoelectric elements are individually disposed on at least a part of the connection positions of the target substrate, respectively (Fig. 7, Figs. 11-12, Fig. 15, Fig. 17, elements 400; column 23, lines 45-57); and
a supplemental repair element disposed on the repair position of the target substrate, wherein the supplemental repair element has an electrode electrically connected to the circuit pattern layer, and on the target substrate, the supplemental repair element is arbitrary with respect to the micro photoelectric elements (Fig. 7, Figs. 11-12, Fig. 15, Fig. 17; column 24, lines 1-9; column 25, lines 50-53).
Regarding to claim 7, Bibl teaches circuit connection between the circuit pattern layer and one of the micro photoelectric elements is replaced by a circuit connection between the circuit pattern layer and the supplemental repair element (Fig. 15, column 25, lines 24-26).
Regarding to claim 8, Bibl teaches the micro photoelectric elements are arranged as a matrix array, and the supplemental repair element is disposed aside one of the micro photoelectric elements (Fig. 7, Fig. 15).
Regarding to claim 9, Bibl teaches the photoelectric device further comprises a cutting line, and the cutting line interrupts the circuit connection between the circuit pattern layer and the corresponding micro photoelectric element (Fig. 16, column 25, lines 41-44).
Regarding to claim 11, Bibl teaches the target substrate comprises a plurality of connection position groups, which are composed of the connection positions, and the repair position is disposed adjacent to the corresponding connection position group and disposed with the offset with relative to the corresponding connection position, the micro photoelectric elements are divided into a plurality of micro photoelectric element groups, which are disposed corresponding to the connection position groups, respectively, the supplemental repair element is disposed on the repair portion disposed adjacent to one of the micro photoelectric element groups, each of the supplemental repair element and the micro photoelectric elements of the corresponding micro photoelectric element groups comprises two electrodes, one of the electrodes of the supplemental repair element is electrically connected to one of the electrodes of the micro photoelectric elements of the corresponding micro photoelectric element groups, and a circuit connection between the electric pattern layer and the other electrode of the corresponding micro photoelectric element of the micro photoelectric element group is replaced by a circuit connection between the circuit pattern layer and the other one of the electrodes of the supplemental repair element (Fig. 7, Fig 15).
Regarding to claim 12, Bibl teaches the photoelectric device further comprises a cutting line, and the cutting line interrupts the circuit connection between the circuit pattern layer and the other electrode of the (Figs. 16-17, column 25, lines 41-44).
Regarding to claim 13, Bibl teaches the circuit pattern layer further comprises a repair line corresponding to the repair position, a circuit extension segment corresponding to one of the connection positions of the connection position groups, and a junction port formed by the circuit extension segment and the repair line, and the junction port is electrically connected to the repair line (Fig. 15, line 144 and circuit extension segments connect the line and the elements).
Regarding to claim 14, Bibl teaches the junction port is connected to the repair line by laser welding (column 25, lines 56-58).
Regarding to claim 15, Bibl teaches a junction portion of the circuit pattern layer and the junction port is defined with a reflectivity less than 20% (Fig. 11, Fig. 15, since the supplemental repair element is sitting on the circuit pattern layer 142, the junction portion could not be reflective, thereby reflectivity is near zero).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828